Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Ishiguro (US 2010/0186861 A1) and Behr (DE102010036548), fail to properly suggest or disclose wherein the first width groove extends as far as an outside end in the tire width direction of the at least one shoulder land portion and comprises, at a location toward the exterior in the tire width direction from a contact patch end, a wide portion at which groove width increases toward the outside end in the tire width direction, the second width grooves groove extends as far as the outside end in the tire width direction of the at least one shoulder land portion and comprises a constant width without a wide portion at which groove width increases toward the outside end in the tire width direction; wherein all of the first ends of the first and second width grooves terminate within an interior of the at least one shoulder land portion such as not to connect to any of the plurality of main grooves, the plurality of width grooves further comprise a third width groove, and the third width groove comprises a constant width without a wide portion at which groove width increases toward the inside end in the tire width direction; the first width groove and the third width groove are arranged to have a portion thereof mutually overlapping as viewed in the tire width direction; the third width groove is arranged toward the interior in the tire width direction from the first width groove; the first width groove is entirely separated from the third width groove; the second width groove is separated from the first width groove in the tire circumferential direction. 
Claims 3-7, 9, 18-20 are dependent on claim 1 and hence allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743